Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 19, 2019.  In claim 1 line 1, after "animal"  --in need thereof--  may be intended.
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 6/23/21 is acknowledged.  The traversal is on the ground(s) that no reasons are given.  This is not found persuasive because the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Sunvold and DeMichele.

Sunvold (2010/0233320) entitled "Animal Feed Kibble with Protein Based Core and Related Methods" teaches an animal feed for dogs, see paragraphs 4, 26, and many other cites to dogs.  In paragraph 34 the animal feed includes soy protein isolate and soy protein concentrate.  In paragraph 40 other components include ascorbic acid or vitamin C.  In paragraph 68 the compositions treat stress.  In paragraph 96 the composition may be in the form of a dog food composition.  See the claims.

All the features of the claims are taught by each of the above references for the same function as claimed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over each of Sunvold and DeMichele.
See the teachings of Sunvold and DeMichele above.
The claims differ from the references in that they identify elevated 4-ethylphenyl sulfate (4-EPS) as a marker related to symptoms.  And some claims are directed to dosing.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer soy protein and vitamin C to treat stress and anxiety in canines because each of Sunvold and DeMichele teach compositions containing soy protein and vitamin C for the same function.  Regarding relating 4-EPS as relating to symptoms, in the present specification (2021/0186928) on page 7 Table 1 presents results of 4-EPS as related to amounts of soy protein and vitamin C administered.  The correlation is unclear and may indicate 4-EPS is not a useful marker.  The data presented as eight or more significant digits is uncommon.  

.



The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du (CN 102228255) entitled "Method for Preparing Nutritious Granules for Lessening Stress and Treating Depression" teaches a composition containing soybean polypeptides and vitamin C for treating stress.
Univ Kyoto (JP 2007/091656) teaches stress is treated with soybean protein.
Scheele (2009/0018072) teaches protein supplements.
Hodge (7,258,879) teaches foods to treat stress.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655